Appeal by employer and insurance carrier from an award of compensation for disability caused or aggravated by an occupational *816dust disease. There is proof that claimant was exposed to an injurious dust hazard while acting within the scope of his employment which caused or contributed to a silicotic pulmonary condition resulting in disability within the two-year period prescribed by section 44-a of the Workmen’s Compensation Law. This proof, aided by the presumption embodied in section 47 of the Workmen’s Compensation Law, is sufficient to support the award. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ.